DETAILED ACTION
	In Reply filed on 10/11/2022 Claims 61-68 are pending. Claims 61, 66, and 68 are currently amended. Claims 61-68 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61 and 63- 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0260365 A1 (“El-Siblani”) in view of US 2007/0072762 A1 (“Neil”).
	Regarding claim 61, El-Siblani teaches a method for the stereolithographic fabrication of a 3-D object as a plurality of successive layers (Abstract), comprising steps of:
	providing a layer of resin, wherein the resin includes a first binder having a melt temperature, a second binder that crosslinks or polymerizes upon sufficient exposure to light of a predetermined wavelength (Fig. 7 and [0063, 0080- 0081]), and at least one of ceramic particles and metal particles [0076], wherein the resin has a temperature above the melt temperature of the first binder (Claims 6-8 disclose the material to be solidified comprises the first and second binders which implies the first and second binders are not yet solidified; [0083] teaches the material to be solidified being provided in a liquid state. Thus, the resin necessarily has a temperature above the melt temperature of the first binder);
	exposing a portion of the layer of resin to a pattern of light from a light source to cure the portion of the layer of resin into one of the plurality of successive layers (Fig. 7 and [0037, 0095]), by curing the second binder without curing the first binder ([0063] teaches the first binder being curable by the delivery of electromagnetic radiation/synergistic stimulation while the second binder is unaffected by such electromagnetic radiation/synergistic stimulation);
	repeating the steps of providing a layer of resin and exposing a portion of the layer of resin to a pattern of light to form a green form of the 3-D object [0068, 0095];
	conducting a first debinding process to debind the first binder [0085]; and
	thermally processing the green form of the 3-D object until the at least one of ceramic particles and metal particles form the finished 3-D object [0076, 0085].
El-Siblani does not explicitly teach conducting a second debinding process to debind the second binder. However, it would have been obvious to one with ordinary skill in the art before the effective filing date to duplicate the debinding step as taught by El-Siblani in paragraph [0085] in order to conduct a debinding of the second binder taught in paragraph [0063] of El-Siblani. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04(VI)(B). 
El-Siblani does not explicitly teach densifying to form a finished 3-D object.
Neil teaches a printer for stereolithographic printing of 3-D objects comprising: a debinding station and a thermal processing station configured to thermally process the green form of the 3-D object until a one of ceramic or metal particles densify to form a finished 3-D object [0009, 0017, 0030- 0031].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of El-Siblani to incorporate a thermal processing station to densify a green object in order to minimize disruption and cracking of the shape and obtaining a high density (Neil - [0030, 0037]).

	Regarding claim 63, El-Siblani teaches debinding the first binder [0085].
	El-Siblani does not explicitly teach thermally debinding the first binder.
	Neil teaches thermally debinding a first binder [0030].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of El-Siblani to incorporate a thermal debinding as taught by Neil for reasons set forth in claim 61.

Regarding claim 64, El-Siblani teaches a second binder and debinding [0063, 0085].
El-Siblani does not explicitly teach a second debinding process includes thermally debinding the second binder.
It would have been obvious to one with ordinary skill in the art before the effective filing date to duplicate the debinding station as taught by El-Siblani in paragraph [0085] in order to debind a second binder as taught in paragraph [0063] of El-Siblani.
Neil teaches thermally debinding a first binder [0030].
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of El-Siblani to incorporate a thermal debinding as taught by Neil for reasons set forth in claim 61.

Regarding claim 65, El-Siblani teaches the light source is a digital light processing projector controllable to project an image on the resin ([0064] and Claim 9).

Regarding claim 66, El-Siblani teaches the stop of thermally processing of the green form of the 3-D object includes sintering the at least one of ceramic particles and metal particles ([0085] teaches post treating by sintering).

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani in view of Neil, as applied to claim 61, further in view of US 2018/0318922 A1 (“Valls Angles”).
	Regarding claim 62, El-Siblani teaches the first debinding process includes debinding the first binder [0085].
	El-Siblani does not explicitly teach debinding by exposing the green form of the 3-D object to water.
	Valls Angles teaches debinding by exposing the green form of a 3-D object to water ([1216, 1530, 1580] teach although thermal debinding is often preferred, other debinding systems can be applied like water-based solvent extraction).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the debinding method of El-Siblani with the water-based debinding as taught in Valls Angles because this is a substitution of equivalent elements yielding predictable results. Both references teach the debinding as a post processing step of a 3D object (El-Siblani – [0085]; Valls Angels - [1149, 1157-1158, 1230, 1530, 1699-1712]).

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani in view of Neil, as applied to claims 61 and 63- 66, further in view of US 2005/0161189 A1 (“Sercombe”).
Regarding claim 67, El-Siblani teaches the step of thermally processing the green form of the 3-D object [0076, 0085].
El-Siblani does not explicitly teach infiltrating the object.
Sercombe teaches infiltrating the object ([0016-0017] teach making, via additive manufacturing, a 3-D object of aluminum into a green composite; removing the binder from the green composite to form a porous preform structure; nitriding a portion of the aluminum; and infiltrating the porous preform structure with a molten second aluminum base alloy to form a 3D object with near theoretical density. See also [0008]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of El-Siblani to incorporate the infiltrating step taught in Sercombe motivated improving the dimensional accuracy of the formed component and forming an object with near theoretical density (Sercombe – [0013, 0016]).

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani in view of Neil and Liu, as applied to claims 61 and 63- 67, further in view of US 2017/0129175 A1 (“Zitelli”).
Regarding claim 68, El-Siblani does not explicitly teach the step of providing a layer of resin a film is moved in an indexed fashion in a direction having a component parallel to the layer of resin.
Zitelli teaches the step of providing a layer of resin a film is moved in an indexed fashion in a direction having a component parallel to the layer of resin (Fig. 1 and [0010, 0038- 0041]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of El-Siblani to incorporate the moving film as taught in Zitelli motivated by increasing the speed, precision, and mechanical qualities of the final produce as compared with what may be obtained using the methods of the tilting type (Zitelli – [0008]).

Response to Arguments
Applicant argues that El-Siblani does not disclose or suggest keeping resin temperature above the melt temperature of the further binder.
The Examiner respectfully disagrees. El-Siblani discloses a material to be solidified is described as comprising a filler and binder(s). See [0005], Claims 6-8. El-Siblani further describes the binder(s) gelling, solidifying, or curing. See [0063]. Specifically, both the first and second binder of El-Siblani are taught to be solidifiable. See [0063, 0080]. From these teachings alone, a person having ordinary skill in the art would conclude that both the first and second binder of El-Siblani are not in a solid state before applying the radiation or synergistic stimulation. However, El-Siblani even goes a step further by disclosing that the material to be solidified may be provided as a liquid. See [0083]. Combining these teachings implies that the resin is at a temperature above the melting temperature of the first binder (which corresponds to El-Siblani’s second binder).

Applicant argues that El-Siblani makes no reference to debinding the “further binder” or any post treatment of the “further binder.” Applicant submits that El-Siblani does not suggest that every binder is subject to debinding or specifically address the post-solidification treatment of the “further binder.”
The Examiner respectfully disagrees. El-Siblani describes subjecting the formed 3-D object to one or more post-treatments, including a debinding. See [0085]. To produce the 3-D object, electromagnetic radiation and/or synergistic stimulation is delivered to the material to be solidified in a pattern or image. See [0007, 0063]. In El-Siblani, a specific embodiment of forming the 3-D object uses the same two-binder as that which is claimed. See [0063]. El-Siblani does not explicitly teach conducting a second debinding process to debind the second binder. However, it would have been obvious to one with ordinary skill in the art before the effective filing date to duplicate the debinding step as taught by El-Siblani in paragraph [0085] in order to debind a second binder as taught in paragraph [0063] of El-Siblani. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04(VI)(B). Applicant never contends a new, unexpected result arises from the use of a first and a second debinding steps nor is there anything to suggest this in the original disclosure. As such, a person of ordinary skill in the art would have found it obvious to duplicate the debinding step taught in El-Siblani such that a second debinding process is conducted to debind the second debinder.

Applicant’s arguments, see Remarks, 6-7, filed 10/11/2022, with respect to the USP 7461684 (“Liu”) have been fully considered and are persuasive. The Examiner conducted a new search and found that claim 67 is obvious in view of the prior art. Specifically, El-Siblani in view of Neil and Sercombe teach and/or suggest all limitations of claim 67. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744